

116 HR 4760 IH: Generating Real Opportunities for Workforce Training and Hiring Act
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4760IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Mr. Kevin Hern of Oklahoma introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Education and Labor, Transportation and Infrastructure, Armed Services, and Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo bolster the domestic workforce by encouraging communication between career and technical education institutions and emphasizing potential employment opportunities, to amend the Internal Revenue Code of 1986 to treat certain costs relating to career and technical education as qualified higher education expenses for purposes of section 529 programs, and for other purposes. 
1.Short titleThis Act may be cited as the Generating Real Opportunities for Workforce Training and Hiring Act or the GROWTH Act. 2.Sense of the House of Representatives on career and technical education schoolsIt is the sense of the House of Representatives that— 
(1)consistent communication between institutions providing career and technical education, as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302), and employment entities regarding curriculum and industry need is paramount to producing a truly skilled and viable domestic workforce; (2)employment opportunities provided through recognized postsecondary credentials, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), are as important to the advancement of the economy of the United States as any other domestic business sector; and 
(3)elementary schools and secondary schools (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) should highlight enrollment in career and technical professions as desirable and often high-skill, high-wage occupations. 3.Inclusion of transportation and student loan expenses of career and technical education students (a)In generalParagraph (3) of section 529(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph: 
 
(C)Certain costs of career and technical education students 
(i)In generalIn the case of an individual who is enrolled in (or, for purposes of subclause (II), who is enrolled in or has graduated from) career and technical education, such term shall also include— (I)costs for transportation in the course of attendance of such program, and 
(II)amounts paid by the individual in repayment of a student loan incurred to finance the individual's enrollment in such program. (ii)Career and technical educationFor purposes of this subparagraph, the term career and technical education means a program of organized educational activities which offers a sequence of courses which— 
(I)provides individuals with coherent and rigorous content aligned with challenging academic standards and relevant technical knowledge and skills needed to prepare for further education and careers in current or emerging professions, (II)provides technical skill proficiency, an industry-recognized credential, a certificate, or an associate degree, and 
(III)includes competency-based applied learning which contributes to the academic knowledge, higher-order reasoning and problem-solving skills, work attitudes, general employability skills, technical skills, occupation-specific skills, and knowledge of all aspects of an industry, including entrepreneurship, of an individual.Such program may include prerequisite courses (other than a remedial course) which meet the requirements of this clause.. (b)Effective dateThe amendments made by this section shall apply to distributions made after the date of the enactment of this Act. 
4.Highway construction workforce development initiativesSection 504 of title 23, United States Code, is amended by adding at the end the following:  (i)Highway construction workforce development initiatives (1)EstablishmentThe Secretary shall provide grants under this subsection to eligible entities described in paragraph (3) to establish highway construction workforce development initiatives (referred to in this subsection as the initiatives) to attract, train, and place workers into highway construction careers. 
(2)Cooperative effortsThe initiatives established with a grant under this subsection shall encourage cooperative efforts between— (A)the highway construction industry; 
(B)the Federal Highway Administration; (C)State departments of transportation; 
(D)State and local workforce development boards; (E)community colleges and technical schools; and 
(F)labor organizations. (3)Eligible entitiesThe Secretary may award a grant under this subsection to a public or private entity for use in accordance with this subsection. 
(4)Authorized usesAn eligible entity described in paragraph (3) shall use a grant provided under this subsection to carry out an initiative— (A)to promote highway construction worker career opportunities; 
(B)to support relevant outreach and awareness efforts; (C)to develop relevant education and training materials; 
(D)to provide life skills training, including rudimentary math and other basis skills; and (E)for related support services.. 
5.Military spouse professional development initiatives 
(a)Extension and expansion of reimbursement of members of the uniformed services undergoing a permanent change of station for professional relicensing costs of accompanying spouses 
(1)ExtensionParagraph (4) of section 476(p) of title 37, United States Code, is amended by striking December 31, 2022 and inserting December 31, 2024. (2)Expansion of qualifying relicensing costsParagraph (5)(A) of that section is amended by striking the original duty station and inserting a previous duty station or home of record. 
(b)Expansion and improvement of MyCareer Advancement Account Program 
(1)Expansion of grades of members whose spouses are eligibleThe grades of members of the Armed Forces whose spouses are eligible for the MyCareer Advancement Account (MyCAA) Program of the Department of Defense shall include members in the additional grades as follows: (A)O–3. 
(B)E–6. (2)Additional benefitsThe benefits available under the MyCareer Advancement Account Program shall include scholarships usable by military spouses to attend or participate in any of the following: 
(A)Vocational school. (B)Professional licensure classes or tests. 
(C)Clinical supervision hours in connection with pursuit of a medical or health care degree. 6.Loan guarantee programSection 501(d)(3) of the Small Business Investment Act of 1958 (15 U.S.C. 695(d)(3)) is amended— 
(1)by redesignating subparagraphs (A) through (L) as subparagraphs (B) through (M), respectively; (2)by inserting before subparagraph (B), as redesignated by paragraph (1), the following: 
 
(A)workforce development through work-based or work-integrated training, which shall be satisfied by demonstrating that a small business concern that is a subject of the project has— (i)a documented in-house training program, the duration of which is not shorter than 12 weeks; or 
(ii)entered into a contract with an entity— (I)to provide trained applicants for any open position of employment at the small business concern; and 
(II)that ensures that any applicant provided to the small business concern under subclause (I) has undergone not fewer than 12 weeks of training that is relevant to the open position described in that subclause,; and (3)in the flush text following subparagraph (M), as redesignated by paragraph (1), in the second sentence, by striking subparagraphs (J) and (K) and inserting subparagraphs (K) and (L). 
